Plaintiff's motion for an order permitting Dr. H. D. Peterson to appear in person to testify before the Full Commission at the scheduled hearing on December 14, 1994 is HEREBY DENIED.
In view of the fact that Dr. Peterson's testimony has previously been taken by deposition, Rule 701 applies to the extent that it appears this unusual procedure is not necessary in this case.
However, IT IS FURTHER ORDERED that plaintiff shall have sixty (60) days from the time of filing of this order within which to take a supplemental deposition of Dr. Peterson if plaintiff so desires.
IT IS FURTHER ORDERED that this case presently on the calendar for December 14, 1994 shall be continued from that calendar pending notification of plaintiff's decision not to take further deposition of Dr. Peterson or for the completion of the same and submission of the original to this office.
This supplemental deposition, if made, should be made at the cost of the plaintiff.
This the _____ day of __________________________, 1994.
FOR THE FULL COMMISSION
                                  S/ _____________ JAMES J. BOOKER COMMISSIONER
CONCURRING:
S/ _____________ THOMAS J. BOLCH COMMISSIONER
S/ _____________ COY M. VANCE COMMISSIONER
JJB:mj 11/29/94